Affirmed and Memorandum Opinion filed August 20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-000362-CV

                        KAREN GUISHARD, Appellant
                                        V.
MONEY MANAGEMENT INTERNATIONAL, INC./CONSUMER CREDIT
            COUNSELING SERVICE, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-209271

                 MEMORANDUM                      OPINION


      Pro se appellant Karen Guishard filed suit against Money Management
International, Inc./Consumer Credit Counseling Service for breach of contract.
Money Management filed a traditional and no-evidence motion for summary
judgment, which the trial court granted. On appeal, Guishard contends that the trial
court erred by granting Money Management’s motion for summary judgment. We
affirm.
                     FACTUAL AND PROCEDURAL BACKGROUND

      Money Management is a full-service credit counseling agency.1 Guishard
entered into an agreement with Money Management regarding a debt management
program. Money Management was responsible for negotiating Guishard’s
outstanding liabilities with various credit card companies. Guishard would send
monthly payments to Money Management, which would in turn disburse payments
among the lenders until the balance was paid in full.

      On September 16, 2013, Guishard sued Money Management for breach of
contract. Guishard alleged that Money Management failed to make payments to
her creditors and to credit her account accordingly. Money Management served
certified discovery requests, including requests for admissions, on January 14,
2014. Guishard personally signed for receipt of the requests on January 31. Money
Management filed a traditional and no-evidence motion for summary judgment
based on Guishard’s deemed admissions and argued that there was no evidence to
support at least two elements of her breach of contract claim. Guishard failed to
respond to the discovery requests and failed to respond to the motion for summary
judgment. The trial court granted Money Management’s motion for summary
judgment and signed a final judgment on May 1, 2014.

                           ANALYSIS OF GUISHARD’S ISSUE

      Because Guishard is proceeding pro se, we will liberally interpret the issues
raised in her brief. Pro se litigants are held to the same standards as licensed
attorneys and must comply with all applicable procedural rules. Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Brown v. Tex. Emp’t Comm’n,

      1
         On appeal, Money Management complains that it was improperly named. However, the
record reflects that the final judgment was signed against Money Management International,
Inc./Consumer Credit Counseling Service.

                                            2
801 S.W.2d 5, 8 (Tex. App.—Houston [14th Dist.] 1990, writ denied). Otherwise,
pro se litigants would benefit from an unfair advantage over those parties who are
represented by counsel. Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928,
930 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Here, our liberal
interpretation of the issues raised by Guishard results in one basic complaint—the
trial court erred by granting Money Management’s motion for summary judgment.

      Money Management asserted both traditional and no-evidence grounds in its
motion for summary judgment. We review a trial court’s decision to grant
summary judgment de novo. Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862
(Tex. 2010). When, as here, the trial court does not specify the grounds for its grant
of summary judgment, we must affirm the summary judgment if any of the
theories presented to the court and preserved for appeal are meritorious. See
Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003).
When a party files a hybrid summary judgment motion on both no-evidence and
traditional grounds, we first review the trial court’s judgment under the no-
evidence standard of review. See Ford Motor Co. v. Ridgway, 135 S.W.3d 598,
600 (Tex. 2004).

      A no-evidence motion for summary judgment under Rule 166a(i) is
essentially a motion for a pretrial directed verdict. Tex. R. Civ. P. 166a(i); Timpte
Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). After an adequate time for
discovery, a party without the burden of proof may, without presenting evidence,
seek summary judgment on the ground that there is no evidence to support one or
more essential elements of the nonmovant’s claim or defense. Tex. R. Civ. P.
166a(i). A no-evidence summary judgment should be sustained if: (1) there is a
complete absence of proof of a vital fact; (2) the court is barred by rules of law or
evidence from giving weight to the only evidence offered to prove a vital fact; (3)

                                          3
the evidence offered to prove a vital fact is no more than a mere scintilla; or (4) the
evidence conclusively establishes the opposite of a vital fact. Dagley v. Haag
Eng’g Co., 18 S.W.3d 787, 793 (Tex. App.—Houston [14th Dist.] 2000, no pet.).
In reviewing a grant of summary judgment, we will consider the evidence in the
light most favorable to the nonmovant. See Timpte Indus., Inc., 286 S.W.3d at 310.
      A no-evidence motion “must be specific in challenging the evidentiary
support for an element of a claim or defense; paragraph (i) does not authorize
conclusory motions or general no-evidence challenges to an opponent’s case.” Id.
The underlying purpose of this requirement is to provide the opposing party with
adequate information for opposing the motion, and to define the issues for the
purpose of summary judgment. Id. at 311. The Texas Supreme Court has
analogized this purpose to that of “fair notice” pleading requirements. Id.
      Here, Money Management filed a motion for summary judgment alleging
that Guishard had no evidence to support at least two essential elements of her
breach of contract claim: that Money Management breached the contract or that
she was damaged. Money Management’s motion specifically listed two elements
of the breach of contract claim. Money Management stated that Guishard had no
evidence to support either of these elements. Thus, Money Management identified
the elements as to which it contended there was no evidence, thereby giving
Guishard “fair notice” of what it was challenging. We conclude that Money
Management’s no-evidence motion for summary judgment met the requirements of
Rule 166a(i).

      The trial court is required to grant the motion unless the nonmovant
produces summary judgment evidence that raises a genuine issue of material fact.
Tex. R. Civ. P. 166a(i). The nonmovant must produce summary judgment evidence
raising a genuine issue of material fact to defeat the summary judgment under that


                                          4
provision. Tex. R. Civ. P. 166a(i); Ford Motor Co., 135 S.W.3d at 600.
      Guishard failed to respond to the motion for summary judgment. The trial
court granted Money Management’s motion for summary judgment on April 8 and
signed a final judgment on May 1. Guishard filed a document titled “response to
defendant’s request for discovery and reason for filing the notice of appeal” on
May 19. Guishard has failed to provide us with a cogent reason as to why she
waited until after judgment had been entered to respond to Money Management’s
dispositive motions or why the trial court erred by granting the no-evidence motion
for summary judgment. See McMahan v. Greenwood, 108 S.W.3d 467, 499 (Tex.
App.—Houston [14th Dist.] 2003, pet. denied) (noting that appellant failed to
provide a cogent basis to link either the “interest of justice” or the trial court’s
alleged mistakes in considering additional evidence attached to his motion for new
trial that may have defeated the motion for summary judgment).

      When reviewing a summary judgment, we may only review what was
presented before the trial court up to the summary judgment proceeding. Circle X
Land & Cattle Co., Ltd. v. Mumford Indep. Sch. Dist., 325 S.W.3d 859, 863 (Tex.
App.—Houston [14th Dist.] 2010, pet. denied); McMahan, 108 S.W.3d at 500; see
also Hill v. Milani, 678 S.W.2d 203, 205 (Tex. App.—Austin 1984), affirmed, 686
S.W.2d 610 (Tex. 1985) (“It is not an abuse of discretion for the trial court to
refuse to consider material filed after the summary judgment hearing.”). The record
does not contain a motion or order granting leave of court to file an untimely
response. See Tex. R. Civ. P. 166a(c) (“Except on leave of court, the adverse party,
not later than seven days prior to the day of hearing may file and serve opposing
affidavits or other written response.”). There is also no indication that the trial
court considered the post-judgment document. Because the trial court did not
review these documents, we need not consider them. See Circle X Land & Cattle


                                         5
Co., Ltd., 325 S.W.3d at 863; McMahan, 108 S.W.3d at 500.

      Therefore, the trial court properly granted Money Management’s no-
evidence motion for summary judgment because Guishard failed to timely respond
to produce any evidence. We affirm the trial court’s grant of summary judgment on
no-evidence grounds.
      We overrule Guishard’s issue.
                                  CONCLUSION
      We overrule Guishard’s issue and affirm the judgment of the trial court.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Justices Christopher, Donovan, and Wise.




                                            6